EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 18, line 8	insert “catalyst preparation” prior to “system”

Claim 24, line 1	insert “polymerization reactor” prior to “system”
Claim 25, line 1	insert “polymerization reactor” prior to “system”
Claim 26, line 1	insert “polymerization reactor” prior to “system”
Claim 27, line 1	insert “polymerization reactor” prior to “system”
Claim 28, line 1	insert “polymerization reactor” prior to “system”
Claim 29, line 1	insert “polymerization reactor” prior to “system”
Claim 30, line 1	insert “polymerization reactor” prior to “system”



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-10, 12-16, 18, 19, and 22-30 are allowed over the closest references cited below.

The present invention is drawn to a method for reducing a chromium catalyst for olefin polymerization, the method comprising irradiating a reductant comprising a C-H bond and a supported chromium catalyst comprising chromium in a hexavalent oxidation state with a light beam having a flux of at least 5,000 lux at a wavelength in the UV-visible spectrum to reduce at least a portion of the supported chromium catalyst to form a reduced chromium catalyst.

Another embodiment of the invention is an olefin polymerization process comprising:  (I) irradiating a reductant comprising a C-H bond and a supported chromium catalyst comprising chromium in a hexavalent oxidation state with a light beam having a flux of at least 5,000 lux at a single wavelength or a range of wavelengths in a range from about 300 nm to about 500 nm to convert at least a portion of the supported chromium catalyst to form a reduced chromium catalyst, and (II) contacting the reduced chromium catalyst and an optional co-catalyst system with an olefin monomer and an optional olefin comonomer in a polymerization reactor system under polymerization reaction conditions to produce an olefin polymer.  

A further embodiment of the invention is a catalyst preparation system and a polymerization reactor system comprising the catalyst preparation system.  

See claims for full details.

Schwerdtfeger et al. (Applied Catalysis A:  General, 2012, 423-424, 91-99) discloses reduction of chromium in a calcined Cr/silica or Cr/silica-titania catalyst in the presence of ambient light using n-heptane or isobutane as the reductant.  Reference does not teach irradiating a reductant comprising a C-H bond and supported chromium catalyst with a light beam of at least about 5,000 lux.   


The following references relate to reduction of chromium catalysts:  Benham et al. (US 8,114,353), DeBattisti et al. (US 7,407,591), Daly et al. (US 9,359,270), Cann et al. (2017/0274356), Zou et al. (US 2019/0308172), Zhou et al. (CN 107486197), Neygandhi et al. (US 2019/0184389), Nazarpoor (US 8,969,228), McDaniel et al. (US 4,248,735), Maruo et al. US 9,802,841), Zhao et al. (CN 101264953), and Huang et al. (CN 108439533).  None of the references teaches the method of instant claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        January 24, 2022